


116 HR 1667 IH: Preventing Doomsday Act
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1667
IN THE HOUSE OF REPRESENTATIVES

March 11, 2019
Mr. Gottheimer (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To require a report on the contingency plan of the Department of Transportation in the event of the failure of a rail track in the North River Tunnel, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Preventing Doomsday Act.  2.FindingsCongress finds the following: 
(1)200,000 riders travel through the 111 year old, two-track North River Tunnel under the Hudson River daily.  (2)The North River Tunnel serves a region that is home to 17 percent of the United States population which contributes 20 percent to the national Gross Domestic Product. 
(3)The Northeast Corridor, which is operated by Amtrak and runs between Boston, Massachusetts and Washington, DC, has the highest ridership of any intercity rail line in the United States and runs directly through the North River Tunnel.  (4)Superstorm Sandy caused $65 billion worth of damages and 147 direct deaths in 2012, exacerbating the need to perform extensive repairs to both tracks. A new tunnel must be built to keep regular train service running while the damage is fixed. 
(5)According to the Regional Plan Association, if one of the tracks loses functionality and needs to be shut down, the national economy could lose $16 billion over a 4-year span, equivalent to the loss of 33,000 jobs.  (6)A tunnel shutdown would significantly decrease transportation options in the region, increasing commute times in many cases by more than an hour a day. 
(7)A tunnel shutdown could also cause $22 billion in decreased property values, $7 billion in lost tax revenue for Federal, State, and local governments, and 38,000 additional car crashes.  (8)Currently, only 24 trains can use the tunnel every hour. That number would drop to 6 in the event of a shutdown. 
(9)The Gateway Program, which incorporates the Hudson Tunnel Project, would double the number of trains per hour by building a new, flood-proof tunnel.  (10)The Federal Transit Administration rated the Hudson Tunnel Project Medium-Low in response to the project’s s5309 Capital Investment Grant submission. 
3.ReportNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall publish a report that explains— (1)the contingency plan of the Department of Transportation, in coordination with other relevant Federal agencies, detailing a specific plan of action in the case of a shutdown of a track described in section 2(1) and that addresses issues including ensuring commuters, tourists, and others will maintain the ability to travel between New Jersey and New York and throughout the region; and 
(2)the contingency plan of the Department of Transportation, in coordination with other relevant Federal agencies, detailing a specific plan of action to ensure minimal disruption to, and negative impact on national security, the economy, public health, the environment, and property values.   